DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group II, claims 10-15, in the reply filed on 12 November 2020 is acknowledged. 
Claims 1-9 are withdrawn as being directed to a nonelected invention.
Claims 10-15 are presented for examination on the merits.

Note on claim interpretation: For purposes of examination the claims are given their broadest reasonable interpretation (BRI). Given what can be considered a “muscular disease” , which apparently includes the diverse array of maladies recited in claim 12. In the instant case, the BRI of the claims being examined are directed to a method of preventing any muscular disease   administering any composition that contains ginsenoside Rh2. Since everyone is at risk for developing a muscular disease the subject group is everyone. Furthermore, a composition that contains ginsenoside Rh2 would be Panax ginseng itself, particularly since there is no recitation of any specific amounts of ginsenoside Rh2 that result in the claimed efficacy.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-15 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating muscle atrophy, does not reasonably provide enablement for preventing muscular disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) as to undue experimentation.  The factors include:
1)      the nature of the invention;
2)      the breadth of the claims;
3)      the predictability or unpredictability of the art 
4)      the amount of direction or guidance presented;
5)      the presence or absence of working examples;
6)      the quantity of experimentation necessary;
7)      the state of the prior art; and,
8)      the relative skill of those skilled in the art;

With respect to the Wands factors above (particular as they pertain to the quantity of experimentation necessary as well as the state of the prior art within the medical field), Applicants have reasonably demonstrated/disclosed that a Panax ginseng extract enriched in Rh2 could inhibit muscle protein degradation by regulating the mechanism of MSTN-Smad2-MAFbx- MyoD under the condition of suppressing the muscle protein degradation, and increases the width of myotube, thereby improving muscular atrophy.  However, the claims also encompass using the claimed compound to prevent any muscular disease which is clearly beyond the scope of the instantly disclosed/claimed invention.  Please note that the term "prevent" is an absolute definition which means to stop from occurring and, thus, requires a higher standard for enablement than does "treat", especially since it is notoriously well accepted in the medical art that the vast majority of afflictions/disorders suffered by mankind cannot be totally prevented with current therapies - including preventing such disorders as muscular disease (which clearly is not recognized in the medical art as being a totally preventable condition).
See Genentech v. Novo Nordisk, 108 F. 3d 1361, 1366 “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. See Brenner v. Manson, 383 U.S. 519, 536, 86 S. Ct. 1033, 1042-43, 16 L. Ed. 2d 69, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.") Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”

In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970), held that "Inventor should be allowed to dominate future patentable inventions of others where those inventions were based in some way on his teachings, since such improvements while unobvious from 
     According, it would take undue experimentation without a reasonable expectation of success for one of art the art to provide a composition comprising ginsenoside Rh2 having the recited functional effect of preventing muscular disease, as instantly claimed. 
Claims 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 The MPEP states that the purpose of the written description requirement is to ensure that the invention had possession, as of the filing date of the application, of the specific subject matter later claimed by him or her.  The courts have stated:

“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention.’ Lockwood v. American Airlines, Inc., In re Gostelli, 872 F. 2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).  Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, no that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F. 3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

          The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient” MPEP § 2163.

Level of Skill and Knowledge in the Art:

          The MPEP indicates:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 

What constitutes a “representative number” is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a “representative number” depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly.

Applicant has provided evidence of only a single example of a composition comprising ginsenoside Rh2 (i.e., BST204, which fermented ginseng extract with a Rh2 content of about 7%), with the potential of combating muscular atrophy. The specification shows evidence of efficacy in the MSTN-induced atrophic myotube cell model, measuring the width of the myotube cell as an indicator of atrophy phenotype, and quantifying the amounts of the muscular atrophy marker proteins (pSmad2, MAFbx, MyoD) after Rh2 treatment, thereby completing the invention for improvement of ginsenoside Rh2 on the muscular atrophy. However, the claims are directed much more broadly to treating muscular disease, which could include a wide range of diseases including e.g., nerve injury, ALS and cachexia. There is no nexus shown between the in vitro evidence of attenuation of muscular atrophy and the effective treatment of muscular disease as broadly claimed. Rather it would appear that the nexus is between 
          Regarding the functionality of the ginseng extract employed in the instant invention, there is well-known unpredictability regarding natural product extracts and their e.g., pharmaceutical capabilities. The resulting compositions and thus functional properties of an extraction process are highly dependent on the particular steps of the extraction and the extraction solvent employed
         Raskin et al. clearly establish the grave unpredictability of elucidating active ingredients from natural sources:

Multi-component botanical therapeutics also present unique challenges in identifying their active ingredients and in validating their clinical effects.  Activity-guided fractionation and reconstitution experiments currently used to characterize compound interferences within a mixture are cumbersome and time consuming…..While chromatographic analysis is often employed to produce biochemical fingerprints used for product comparison…..in the absence of information about the identity of active ingredients, such analysis is hardly reliable, since chromatography provides an incomplete picture of the qualitative and quantitative comparison of a complex extract  (p. 3426, col. 2 – p. 3427, col. 1) emphasis added.



Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). 

There is no known means for predicting the capability of other extracts, besides the extract(s)  specifically described in the Instant disclosure, with regard to [e.g., treatment of muscular disease].  The skilled artisan could not even relatively predict what other extracts would perform this function.  Absent any discussion regarding correlation between structure and function, even the most skilled of artisans would need to guess what other extracts could potentially have the effect(s) listed in the claim(s).

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lobina et al. (2014).
Lobina et al. beneficially teach that  numerous saponin glycosides, ginsenosides, constitute the active ingredients of ginseng and are likely responsible for its wide range of pharmacological effects. The study investigated the protective effect of a standardized extract of Panax ginseng in a model of cachexia induced by cisplatin, which is a “wasting” disorder that causes extreme weight loss and muscle wasting, and can include loss of body fat. Panax ginseng extract (0, 25 and 50 mg/kg, intragastric) Panax ginseng extract completely prevented all cisplatin-induced alterations. It was concluded that the data indicate that treatment with Panax ginseng extract exerted a protective effect in a rat model of cachexia.
It would have been obvious to one of ordinary skill in the art at the time of filing of the instant application to administer an effective amount of Panax ginseng extract to a subject suffering from cachexia based on the evidence provided by Lobina et al.
While the reference does not disclose the ginseng extract contains Rh2, the content of the extract is disclosed as containing 7% glycosides, of which Rh2 would be one. Furthermore, the claims are directed to a method containing the single positively recited step of administering the composition containing Rh2 (e.g., ginseng extract), the result of which (i.e., decreases the width of the myotube, inhibition of myostatin- induced atrophy, increased activity of the transcription factor MyoD by reduction of Smad2 phosphorylation, and MAFbx expression level)  is a necessary result of such administration. Such language does not effectively limit the claimed method (see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F. 3d 1373 (Fed. Cir. 2003) ( “clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”)
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed prima facie obvious to one of skill in the art at the time the invention was made, as evidence by the references, especially in the absence of evidence to the contrary.




	Conclusion
	No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RUSSELL G FIEBIG/Examiner, Art Unit 1655